        Case MDL No. 2814 Document 364 Filed 08/21/20 Page 1 of 2
     Case 1:20-cv-01046-AWI-BAM Document 7 Filed 08/21/20 Page 1 of 2


                              UNITED STATES JUDICIAL PANEL
                                           on
                               MULTIDISTRICT LITIGATION



IN RE: FORD MOTOR CO. DPS6 POWERSHIFT
TRANSMISSION PRODUCTS LIABILITY
LITIGATION                                                                              MDL No. 2814



                                  (SEE ATTACHED SCHEDULE)



                        CONDITIONAL TRANSFER ORDER (CTO −56)



On February 2, 2018, the Panel transferred 75 civil action(s) to the United States District Court for
the Central District of California for coordinated or consolidated pretrial proceedings pursuant to 28
U.S.C. § 1407. See 289 F.Supp.3d 1350 (J.P.M.L. 2018). Since that time, 461 additional action(s)
have been transferred to the Central District of California. With the consent of that court, all such
actions have been assigned to the Honorable Andre Birotte, Jr.

It appears that the action(s) on this conditional transfer order involve questions of fact that are
common to the actions previously transferred to the Central District of California and assigned to
Judge Birotte.

Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
Central District of California for the reasons stated in the order of February 2, 2018, and, with the
consent of that court, assigned to the Honorable Andre Birotte, Jr.

This order does not become effective until it is filed in the Office of the Clerk of the United States
District Court for the Central District of California. The transmittal of this order to said Clerk shall
be stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
Panel within this 7−day period, the stay will be continued until further order of the Panel.



                                                       FOR THE PANEL:

                             Aug 21, 2020

                                                       John W. Nichols
                                                       Clerk of the Panel
      Case MDL No. 2814 Document 364 Filed 08/21/20 Page 2 of 2
   Case 1:20-cv-01046-AWI-BAM Document 7 Filed 08/21/20 Page 2 of 2




IN RE: FORD MOTOR CO. DPS6 POWERSHIFT
TRANSMISSION PRODUCTS LIABILITY
LITIGATION                                                       MDL No. 2814



                 SCHEDULE CTO−56 − TAG−ALONG ACTIONS



 DIST     DIV.       C.A.NO.     CASE CAPTION


CALIFORNIA EASTERN

  CAE       1      20−01035      Ramirez v. Ford Motor Company
  CAE       1      20−01046      Reyes v. Ford Motor Company
  CAE       2      20−01574      Scalla v. Ford Motor Company
